DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seyler et al. (2014/0041366).
Regarding claims 1-13, Seyler et al. discloses an SCR catalyst composition comprising a ceria support including comprising a first dopant that is niobia and a second dopant that is a base metal oxide (para 0017, 0030-0030, and 0050-0055); a ceria support including comprising a first dopant that is niobia and an optional optionally a second dopant that is a base metal oxide (BMO), wherein the ceria support comprises about 10% to about 95% by weight ceria and about 5% to about 90% by weight of a further metal oxide (para 0017-0029); wherein the BMO is selected from the group consisting of lanthanum oxide, praseodymium oxide, neodymium oxide, yttrium oxide, titanium dioxide, tungsten oxide, iron oxide, copper oxide, manganese oxide, nickel oxide, magnesium oxide, barium oxide, and combinations thereof  (para 0029); wherein the BMO is selected from the group consisting of lanthanum oxide, praseodymium oxide, neodymium oxide, yttrium oxide, tungsten oxide, and combinations thereof (para 0029);  wherein the niobia comprises constitutes about 0.1 to about 20% by weight of the SCR catalyst composition (para 0017-0029);  wherein the second dopant comprises constitutes about 0.1 to about 20% by weight of the SCR catalyst composition (0017-0029); wherein the ceria support comprises at least 99% by weight ceria; wherein the ceria support comprises about 10% to about 95% by weight ceria and about 5% to about 90% by weight of a further metal oxide, optionally wherein the further metal oxide is aluminum oxide (para 0017-0029); metal oxide is aluminum oxide (para 0008); 

a catalyst article,, comprising a catalyst substrate having a plurality of channels adapted for gas flow, each channel having a wall surface in adherence to a catalytic coating comprising  the catalyst composition (para 0034); wherein the catalyst substrate is a honeycomb comprising a wall flow filter substrate or a flow through substrate (para 0034); wherein the catalytic coating is present on the catalyst substrate with a loading of at least about 1.0 g/in3 (para 0059-0064); and a platinum group metal (para 0008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-32 rejected under 35 U.S.C. 103 as being unpatentable over Seyler et al. (2014/0041366) in view of Wei et al. (2009/0193796).
Regarding claims 14-18 and 20-32, Seyler et al. essentially discloses the features of the claimed invention except  a three-way catalyst positioned downstream from the engine and in fluid communication with the exhaust gas stream; and  an SCR catalyst article positioned downstream from the three-way catalyst and in fluid communication with the exhaust gas stream, the SCR catalyst article comprising a catalyst substrate having a plurality of channels adapted for gas flow, each channel having a wall surface in adherence to a catalytic coating comprising a ceria support doped with niobia.
Wei et al. teaches that it is conventional to provide a three-way catalyst (TWC) upstream of the SCR in order to facilitate the oxidation of hydrocarbons, carbon monoxide, and nitrogen oxide (Fig. 1A and para 0027).
Thus, it would have been obvious in view of Wei et al. to one having ordinary skill in the art to modify the device of Seyler et al. with a TWC as taught by Wei et al. in order to gain the above benefit.
Regarding claim 19, it is conventional provide a catalytic coating with boehmite as a support for the catalyst material (See US 2014/0271427).s 
Regarding claims 26-32, Seyler et al. discloses the catalytic coatings are superimposed layers on the support body (para 0035, Fig. 2).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774